MEMORANDUM **
Alejandro Hernandez-Curiel appeals from the 51-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. *419§ 1291, and we affirm, but remand to correct the judgment.
Hernandez-Curiel contends that the district court procedurally erred at sentencing by failing to address his non-frivolous arguments or adequately explain his sentence. The district court, did not procedurally err. See United States v. Carty, 520 F.3d 984, 991-93, 995 (9th Cir.2008) (en banc).
We remand the case to the district court with instructions that it delete from the judgment the incorrect reference to 8 U.S.C. § 1326(b). See United States v. Rivera-Sanchez, 222 F.3d 1057, 1062 (9th Cir.2000); see also United States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir.2000) (remanding sua sponte to delete the reference to § 1326(b)(2)).
AFFIRMED; REMANDED to correct the judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.